Order entered October 28, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01061-CR

                          DARRELL DEWAYNE SNEED, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F11-60730-Y

                                              ORDER
       The Court REINSTATES the appeal.

       On August 20, 2013, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent is represented by court-appointed counsel Riann

Moore; (3) Ms. Moore’s explanation for the delay in filing appellant’s brief is her workload and

that she had been on maternity leave; and (4) Ms. Moore requested thirty days from the October

10, 2013 hearing to file appellant’s brief.

       We ORDER appellant to file his brief by NOVEMBER 12, 2013. Because appellant’s

brief is already three months overdue, no further extensions will be granted. If appellant’s brief

is not filed by the date specified, we will order that Riann Moore and the Dallas County Public
Defender’s Office be removed as counsel and order the trial court to appoint a new attorney to

represent appellant in the appeal.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7; Katherine Drew,

Appellate Chief, Dallas County Public Defender’s Office; Riann Moore, Dallas County Public

Defender’s Office; and the Dallas County District Attorney’s Office.


                                                   /s/     DAVID EVANS
                                                           JUSTICE